UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1020



In re:   ADIB EDDIE RAMEZ MAKDESSI,

                Petitioner.




   On Petition for Writ of Mandamus. (7:13-cv-00079-GEC-PMS;
                     7:15-cv-00130-GEC-PMS)


Submitted:   May 31, 2016                   Decided:   June 2, 2016


Before GREGORY, AGEE, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Adib Eddie Ramez Makdessi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adib Eddie Ramez Makdessi petitions for a writ of mandamus

seeking,      among     other   potential        forms     of    relief,       an    order

directing that he be transferred from Red Onion State Prison on

account    of    the     abusive     and    retaliatory         actions       of    prison

officials.        We     conclude    that       Makdessi    is       not    entitled     to

mandamus relief.

      Mandamus is a drastic remedy and should be used only in

extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426 U.S.

394, 402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-

17 (4th Cir. 2003).          Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought.                             In

re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      Makdessi        challenged    the    conduct       underlying         the     instant

petition—and sought a transfer from Red Onion State Prison—in a

42   U.S.C.     § 1983    (2012)    action      brought    in    the       United    States

District      Court    for   the    Western      District       of    Virginia.         See

Makdessi v. Clarke, No. 7:15-cv-00130-GEC-PMS (W.D. Va.).                            After

a    three-day         evidentiary        hearing,       the     magistrate           judge

recommended rejecting Makdessi’s claims, and the district court

subsequently adopted this recommendation.                   Makdessi did not file

a notice of appeal from the district court’s dispositive order,

which was entered on March 21, 2016.                 Mandamus may not be used

                                            2
as a substitute for appeal, In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007), and the instant petition raises

issues that could have been—but were not—pursued in an appeal

from   the   district   court’s   order.    Accordingly,   we   deny   the

petition for a writ of mandamus.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                       PETITION DENIED




                                    3